Exhibit IMPORTANT INFORMATION FOR SHAREHOLDERS Notice of the Annual Meeting of Shareholders and Information Circular May 18, 2009 TABLE OF CONTENTS INVITATION TO SHAREHOLDERS 1 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS 1 INFORMATION CIRCULAR 1 VOTING AND PROXIES 1 BUSINESS OF THE MEETING 4 Receive the Financial Statements 4 Election of Directors 4 Appointment and Remuneration of Auditors 5 STATEMENT OF EXECUTIVE COMPENSATION 6 Composition of the Compensation Committee 6 Compensation Discussion and Analysis 6 Amended Incentive Stock Option Plan 8 Performance Graph 11 Compensation of Executive Officers 12 Employment Contracts with Named Executive Officers 15 Estimated Termination Payments 16 Directors’ and Senior Executives’ Liability Insurance and Indemnity Agreements 16 Compensation of Directors 17 Securities Authorized For Issuance Under Equity Compensation Plans 18 Indebtedness of Directors and Executive Officers 21 OTHER INFORMATION 21 Interest of Certain Persons in Matters to be Acted Upon 21 Interest of Informed Persons in Material Transactions 21 Corporate Governance Practices 22 Additional Information 22 Approval of Information Circular 23 SCHEDULE A - CORPORATE GOVERNANCE PRACTICES 1 APPENDIX A - BOARD MANDATE 1 May 18, 2009 INVITATION TO SHAREHOLDERS On behalf of the entire Board of Directors of Cardiome Pharma Corp., I would like to extend an invitation for you to join us at our Annual Meeting of shareholders.The meeting will be held at 2nd Floor Boardroom, 6190 Agronomy Road, Vancouver, British Columbia, Canada on June 15, 2009, at 1:30p.m. (Vancouver Time). At the meeting, we will be voting on a number of important proposals and I hope you will take the time to consider the information dealing with these matters as set out in the accompanying Information Circular.We would very much value your support on these proposals.I encourage you to exercise your vote, either at the meeting or by completing and sending in your proxy.Use of the proxy form is explained in the accompanying Information Circular.If you are a “non-registered” shareholder, you should follow the instructions that you receive from the institution that holds your common shares to ensure that your common shares get voted at the meeting in accordance with your wishes. The meeting will provide you with a forum to learn more about our 2008 performance and hear first-hand about our current activities and plans for the future.It will also provide you with an excellent opportunity to meet Cardiome’s directors and senior management and ask them your questions. I hope that you will attend the meeting and I look forward to seeing you there. Sincerely, Robert W. Rieder Chief Executive Officer & Chairman Cardiome Pharma Corp. CARDIOME PHARMA CORP. 6190 Agronomy Road 6th Floor Toll Free: 1 Vancouver BC Web: www.cardiome.com CanadaV6T 1Z3 CARDIOME
